Title: Edmund Randolph to Tobias Lear, 6 December 1790
From: Randolph, Edmund
To: Lear, Tobias



Dear sir
[Philadelphia] Monday evening [6 December 1790].

I wished to have said a word to you in private; but being prevented this morning, I must beg your excuse for hinting a subject, which it may not be amiss to inquire into. President Mifflin stopped me to-day, to inform me, that the Coachman of the President of the U.S. was very insolent in the use of his whip among the people yesterday at the church door. He added, that it was near being serious by the combination of a little mob; but was put a end to by some persuasive means. His author was Dr Foulke; and he requested me to intimate the affair to the President in some shape or other. I have therefore troubled you with this note, which I confide to your discretion. I am dear Sir with great esteem yr mo. ob. serv.

Edm: Randolph.

